 


109 HR 1589 IH: United States Business Telework Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1589 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Ms. Woolsey (for herself, Mr. George Miller of California, Ms. DeLauro, Mr. Owens, Mr. Kildee, Mr. Wexler, Ms. Millender-McDonald, Mr. Kucinich, Ms. Carson, Mr. Filner, Mr. Sanders, Mr. Waxman, Mr. Lantos, Mr. Blumenauer, Mr. Davis of Illinois, Mr. Rush, Ms. Pelosi, Mrs. McCarthy, Ms. Corrine Brown of Florida, Mrs. Christensen, Ms. Jackson-Lee of Texas, Mr. Hinojosa, Mr. Payne, Mrs. Jones of Ohio, Mr. McDermott, Ms. Matsui, Ms. Wasserman Schultz, Ms. Solis, Mrs. Capps, Ms. Kilpatrick of Michigan, Mr. Brown of Ohio, Mr. Jackson of Illinois, Ms. Lee, Ms. Linda T. Sánchez of California, Mrs. Davis of California, Mr. Grijalva, Ms. McKinney, Mr. Farr, Mr. Lewis of Georgia, Ms. Watson, and Mr. Doggett) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on House Administration, Government Reform, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the lives of working families by providing family and medical need assistance, child care assistance, in-school and afterschool assistance, family care assistance, and encouraging the establishment of family-friendly workplaces. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Family and Workplace Balancing Act of 2005 or Balancing Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Paid Leave for new parents and family and medical Leave enhancement Act of 2003 
Subtitle A—Paid Leave for New Parents 
Sec. 101. Short title 
Sec. 102. Purpose 
Sec. 103. Definitions 
Sec. 104. Grants 
Sec. 105. Notification 
Sec. 106. Report 
Sec. 107. Authorization of appropriations 
Sec. 108. Technical and conforming amendments 
Subtitle B—Family and Medical Leave Enhancement Act of 2003 
Sec. 111. Short title 
Sec. 112. Additional leave for parental involvement 
Sec. 113. Parental involvement leave for civil servants 
Sec. 114. Clarification of leave entitlement 
Sec. 115. Definition of grandchild 
Title II—Child Care Expansion and Improvement 
Subtitle A—Care for Young Children 
Sec. 201. Expanding child care for young children 
Subtitle B—Improving Child Care Quality Through Teacher Incentives 
Sec. 221. Purpose 
Sec. 222. Definitions 
Sec. 223. Funds for child care provider development and retention grants, scholarships, and health benefits coverage 
Sec. 224. Allotments to States 
Sec. 225. Application and plan 
Sec. 226. Child care provider development and retention grant program 
Sec. 227. Child care provider scholarship program 
Sec. 228. Child care provider health benefits coverage 
Sec. 229. Annual report 
Sec. 230. Evaluation of health benefits programs by Secretary 
Sec. 231. Authorization of appropriations 
Subtitle C—Child Care Construction and Renovation Incentive Grants 
Sec. 241. Short title 
Sec. 242. Use of community development block grants to establish child care facilities 
Sec. 243. Insurance for mortgages on new and rehabilitated child care facilities 
Sec. 244. Insurance for mortgages for acquisition or refinancing debt of existing child care facilities 
Sec. 245. Study of availability of secondary markets for mortgages on child care facilities 
Sec. 246. Technical and financial assistance grants 
Subtitle D—Business Child Care Incentive Grant Program 
Sec. 251. Business child care incentive grant program 
Title III—Pre-school, in-school, and afterschool assistance 
Subtitle A—Universal Prekindergarten Act 
Sec. 301. Short title 
Sec. 302. Findings and purpose 
Sec. 303. Prekindergarten grant program authorization 
Sec. 304. State requirements 
Sec. 305. Local requirements 
Sec. 306. Professional development set-aside 
Sec. 307. Reporting 
Sec. 308. Federal funds supplementary 
Sec. 309. Definitions 
Sec. 310. Authorization of appropriations 
Subtitle B—Universal Free School Breakfast Program 
Sec. 311. Universal free school breakfast program 
Subtitle C—Nutritional Improvement for Children Served under Child Nutrition Programs 
Sec. 321. Nutritional improvement for children served under child nutrition programs 
Subtitle D—Child and Adult Care Food Program 
Sec. 331. Reimbursements for afterschool dinners 
Sec. 332. Eligibility of private child care centers 
Subtitle E—Afterschool Education Enhancement Act 
Sec. 341. Short title 
Sec. 342. Amendments regarding 21st century community learning centers 
Title IV—Improving the workplace for families 
Subtitle A—Part-Time and Temporary Workers Benefits 
Sec. 401. Treatment of employees working at less than full-time under participation, vesting, and accrual rules governing pension plans 
Sec. 402. Treatment of employees working at less than full-time under group health plans 
Sec. 403. Expansion of definition of employee to include certain individuals whose services are leased or contracted for 
Sec. 404. Effective dates 
Subtitle B—United States Business Telework Act 
Sec. 411. Short title 
Sec. 412. Telework pilot program 
Sec. 413. Report to Congress 
Sec. 414. Definition 
Sec. 415. Termination 
Sec. 416. Authorization of appropriations 
2.FindingsCongress finds the following: 
(1)Currently in two-thirds of married families with children in the United States, both parents work full-time. Seventy-one percent of mothers with children under age 18 work full-time, and another 29 percent work part-time. 
(2)The National Study of the Changing Workforce found that 70 percent of employed parents indicated that they don’t have enough time with their children. 
(3) 
(A)A survey conducted by the Boys and Girls Clubs of America found that more than half of the respondents indicated that they had little or no time to spend in physical activities with their children. 
(B)Parents in 3,500,000 households, representing 7,000,000 children, spend an hour or less a week doing physical activities with their children. 
(C)The primary obstacle cited by the parents to engaging in physical activities with their children was their work schedules. 
(4)Nearly two-thirds of employees who need to take family or medical leave do not take such leave because they cannot afford to forgo the pay. 
(5)Nearly every industrialized nation other than the United States, and most developing nations, provides parents with paid leave for infant care. 
(6)In the United States, more than half of all mothers of children under the age of one now work. Yet parents of infants and toddlers face acute problems finding child care, and child care that is available is often of mediocre quality. 
(7)The cost of child care averages $4,000 to $6,000 per year in the United States, and families with younger children or with more than one child face even greater costs. For example, the average annual cost of child care for a 4-year-old in an urban area center is more than the average annual cost of public college tuition in all but one State. 
(8)The average annual child care teacher salary is $15,430, a wage so low that many programs find it extremely challenging to recruit fully qualified teachers and to retain them. High turnover rates make it more difficult to provide quality and continuity of care. 
(9)Only 12 percent of eligible children receive child care assistance through the Child Care Development Block Grant, and only about 3 out of 5 eligible preschoolers are able to participate in the Head Start program. 
(10)Among needy students, school nutrition programs often provide the primary opportunity for consumption of nutritionally valuable foods. 
(11)Breakfast is a critical meal for children and provides the nutrition necessary to optimize their learning capacities. 
(12)According to the Bureau of the Census, nearly 7,000,000 children in the United States are left alone after school each week without adult supervision or structured activities of any kind. 
(13)Violent juvenile crime peaks between the hours of 3:00 p.m. and 7:00 p.m. and teens are more likely to be victims of serious violent crime in the hour after school lets out than any other time of the day. 
(14)The Nation’s communities can benefit from teleworking, which give workers more time to spend at home with their families. 
(15)Companies with telework programs have found that telework can boost employee productivity 5 percent to 20 percent, thereby saving businesses valuable resources and time. 
(16)More United States families are working more hours than ever. In 2000, the average American worker worked 36 hours more, almost a full week, than in 1990. A recent AFL–CIO poll found that nearly three-quarters of working adults indicated that they have little or no control over their work schedules. 
(17)The AFL–CIO’s Ask a Working Woman survey for 2002 reported that 63 percent of working women work more than 40 hours a week, 30 percent of working women work 20 to 39 hours a week, and 7 percent of working women work less than 20 hours a week. 
IPaid leave for new parents and family and medical Leave enhancement Act of 2005 
APaid Leave for New Parents 
101.Short titleThis subtitle may be cited as the Family Income to Respond to Significant Transitions Act. 
102.PurposeThe purpose of this subtitle is to establish a program that supports the efforts of States and political subdivisions of States to provide partial or full wage replacement, often referred to as FIRST insurance, to new parents so that the new parents are able to spend time with a new infant or newly adopted child, and to other employees. 
103.DefinitionsIn this subtitle: 
(1)Employer; son or daughter; StateThe terms employer, son or daughter, and State have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611). 
(2)SecretaryThe term Secretary means the Secretary of Labor, acting after consultation with the Secretary of Health and Human Services. 
104.Grants 
(a)Grants 
(1)In generalThe Secretary of Labor shall make grants to eligible entities to pay for the Federal share of the cost of carrying out projects that assist families by providing, through various mechanisms, wage replacement for eligible individuals who are responding to— 
(A)caregiving needs resulting from the birth or adoption of a son or daughter; or 
(B)other family caregiving needs. 
(2)PeriodsThe Secretary shall make the grants for periods of five years. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State or political subdivision of a State. 
(c)Use of funds 
(1)In generalAn entity that receives a grant under this section may use the funds made available through the grant to provide partial or full wage replacement as described in subsection (a) to an eligible individual— 
(A)directly; 
(B)through an insurance program, such as a State temporary disability insurance program or a State unemployment compensation benefit program; 
(C)through a private disability or other insurance plan, or another mechanism provided by a private employer; or 
(D)through another mechanism. 
(2)PeriodIn carrying out a project under this section, the entity shall provide partial or full wage replacement to an eligible individual for not less than six weeks during a period of leave, or an absence from employment, described in subsection (d)(2), during any 12-month period. Wage replacement available to an eligible individual under this subsection shall be in addition to any compensation from annual or sick leave that the individual may elect to use during a period of leave, or an absence from employment, described in subsection (d)(2), during any 12-month period. 
(3)Administrative costsNo entity may use more than ten percent of the total funds made available through the grant during the five-year period of the grant to pay for the administrative costs relating to a project described in subsection (a). 
(d)Eligible individualsTo be eligible to receive wage replacement under subsection (a), an individual shall— 
(1)meet such eligibility criteria as the eligible entity providing the wage replacement may specify in an application described in subsection (e); and 
(2)be— 
(A)an individual who is taking leave, under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), under other Federal, State, or local law, or under a private plan, for a reason described in subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)); 
(B)at the option of the eligible entity, an individual who— 
(i)is taking leave, under that Act, under other Federal, State, or local law, or under a private plan, for a reason described in subparagraph (C), (D), (E), or (F) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)); or 
(ii)leaves employment, and has an absence from employment, because the individual has elected to care for a son or daughter under the age of one year; or 
(C)at the option of the eligible entity, an individual who has an absence from employment and has other characteristics specified by the eligible entity in an application described in subsection (e). 
(e)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum— 
(1)a description of the wage replacement program; 
(2) 
(A)information on the number and type of families to be covered by the project, and the extent of such coverage in the area served under the grant; and 
(B)information on any criteria or characteristics that the entity will use to determine whether an individual is eligible for wage replacement under subsection (a), as described in paragraphs (1) and (2)(C) of subsection (d); 
(3)if the project will expand on State and private systems of wage replacement for eligible individuals, information on the manner in which the project will expand on the systems; and 
(4)information demonstrating the manner in which the wage replacement assistance provided through the project will assist families in which an individual takes leave or is absent from employment as described in subsection (d)(2). 
(f)Selection criteriaIn selecting entities to receive grants for projects under this section, the Secretary shall— 
(1)take into consideration— 
(A)the scope of the proposed projects; 
(B)the cost-effectiveness, feasibility, and financial soundness of the proposed projects; 
(C)the extent to which the proposed projects would expand access to wage replacement in response to family caregiving needs, particularly for low-wage employees, in the area served by the grant; and 
(D)the benefits that would be offered to families and children through the proposed projects; and 
(2)to the extent feasible, select entities proposing projects that utilize diverse mechanisms, including expansion of State unemployment compensation benefit programs, and establishment or expansion of State temporary disability insurance programs, to provide the wage replacement. 
(g)Federal share 
(1)In generalThe Federal share of the cost described in subsection (a) shall be— 
(A)50 percent for the first year of the grant period; 
(B)40 percent for the second year of that period; 
(C)30 percent for the third year of that period; and 
(D)20 percent for each subsequent year. 
(2)Non-federal shareThe non-Federal share of the cost may be in cash or in kind, fairly evaluated, including plant, equipment, and services and may be provided from State, local, or private sources, or from Federal sources other than this subtitle. 
(h)Supplement not supplantFunds appropriated pursuant to the authority of this subtitle shall be used to supplement and not supplant other Federal, State, and local public funds and private funds expended to provide wage replacement. 
(i)Effect on existing rightsNothing in this subtitle shall be construed to supersede, preempt, or otherwise infringe on the provisions of any collective bargaining agreement or any employment benefit program or plan that provides greater rights to employees than the rights established under this subtitle. 
105.NotificationAn eligible entity that provides partial or full wage replacement to an eligible individual under this subtitle shall notify (in a form and manner prescribed by the Secretary)— 
(1)the employer of the individual of the amount of the wage replacement provided; and 
(2)the individual and the employer of the individual that the employer shall count an appropriate period of leave, calculated under section 102(g) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(g)), as added by section 108, against the total amount of leave (if any) to which the employee is entitled under section 102(a)(1) of that Act (29 U.S.C. 2612(a)(1)). 
106.ReportNot later than three years after the beginning of the grant period for the first grant made under section 104, and annually thereafter, the Secretary shall submit to Congress a report that contains a description and evaluation of the program under this subtitle for the preceding year. 
107.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle $400,000,000 for fiscal year 2006 and such sums as may be necessary for each subsequent fiscal year. 
108.Technical and conforming amendments 
(a)In generalSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended by adding at the end the following: 
 
(g)Relationship to FIRST insurance 
(1)Full wage replacementIf an eligible entity provides full wage replacement to an employee for a period under title I of the Family and Workplace Balancing Act of 2005, the employee’s employer shall count an amount of leave, equal to that period, against the total amount of leave (if any) to which the employee is entitled under subsection (a)(1). 
(2)Partial wage replacementIf an eligible entity provides partial wage replacement to an employee for a period under title I of the Family and Workplace Balancing Act of 2005, the employee’s employer shall— 
(A)total the amount of partial wage replacement provided for that period; 
(B)convert the total into a corresponding amount of full wage replacement provided for a proportionately reduced period; and 
(C)count an amount of leave, equal to the period described in subparagraph (B), against the total amount of leave (if any) to which the employee is entitled under subsection (a)(1).. 
(b)Technical and conforming amendmentsSection 102(d)(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)) is amended by striking for leave and inserting for any unpaid leave. 
BFamily and Medical Leave Enhancement Act of 2005 
111.Short titleThis subtitle may be cited as the Family and Medical Leave Enhancement Act of 2005. 
112.Additional entitlement to leave for parental involvement 
(a)Leave requirementSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following new paragraph: 
 
(3)Entitlement to additional leave for parental involvement 
(A)In generalSubject to section 103(f), in addition to leave available under paragraph (1), an eligible employee shall be entitled to a total of four hours of leave during any 30-day period, and a total of 24 hours of leave during any 12-month period to participate in or attend an activity that— 
(i)is sponsored by a school or community organization; and 
(ii)relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee. 
(B)DefinitionsAs used in this paragraph: 
(i)SchoolThe term school means an elementary school or secondary school (as such terms are defined in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility licensed under State law. 
(ii)Community organizationThe term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 101(12), such as a scouting or sports organization.. 
(b)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the second sentence the following new sentence: Leave under subsection (a)(3)(A) may be taken intermittently or on a reduced leave schedule.. 
(c)Substitution of paid LeaveSection 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) is amended by inserting after subsection (a)(1) the following: or under subsection (a)(3)(A).  
(d)NoticeSection 102(e)(1) of such Act (29 U.S.C. 2612(e)(1)) is amended by adding at the end the following new sentence: In any case in which an employee requests leave under subsection (a)(3)(A), the employee shall provide the employer with not less than seven days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection.. 
(e)CertificationSection 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following new subsection: 
 
(f)Certification for parental involvement leaveAn employer may require that a request for leave under section 102(a)(3)(A) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe.. 
113.Entitlement to leave for civil servants for parental involvement 
(a)Leave requirementSection 6382(a) of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(3) 
(A)Subject to section 6383(f), in addition to leave available under paragraph (1), an employee shall be entitled to a total of four hours of leave during any 30-day period, and a total of 24 hours of leave during any 12-month period to participate in or attend an activity that— 
(i)is sponsored by a school or community organization; and 
(ii)relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee. 
(B)For the purpose of this paragraph: 
(i)The term school means an elementary school or secondary school (as such terms are defined in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), and a child care facility licensed under State law. 
(ii)The term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 6381(6), such as a scouting or sports organization.. 
(b)ScheduleSection 6382(b)(1) of such title is amended by inserting after the second sentence the following new sentence: Leave under subsection (a)(3)(A) may be taken intermittently or on a reduced leave schedule.. 
(c)Substitution of paid leaveSection 6382(d) of such title is amended by inserting before , except the following: , or for leave provided under subsection (a)(3)(A) any of the employee’s accrued or accumulated annual leave under subchapter I for any part of the 24-hour period of such leave under such subsection. 
(d)NoticeSection 6382(e)(1) of such title is amended by adding at the end the following new sentence: In any case in which an employee requests leave under subsection (a)(3)(A), the employee shall provide the employing agency with not less than seven days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under such subsection.. 
(e)CertificationSection 6383 of such title is amended by adding at the end the following new subsection: 
 
(f)An employing agency may require that a request for leave under section 6382(a)(3)(A) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe.. 
114.Clarification of entitlement to leave 
(a)In generalSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) and section 6382(a)(1) of title 5, United States Code, are each amended by adding at the end the following new subparagraphs: 
 
(E)In order to meet routine family medical care needs, including transportation of a son or daughter or a grandchild for medical and dental appointments for annual checkups and vaccinations. 
(F)In order to meet the routine family medical care needs of elderly individuals who are related to the eligible employee, including visits to nursing homes and group homes.. 
(b)Schedule 
(1)Family and Medical Leave Act of 1993The first sentence of section 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(2)Title 5The first sentence of section 6382(b)(1) of such title is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(c)Substitution of paid leave 
(1)Family and Medical Leave Act of 1993Section 102(d)(2)(A) of such Act (29 U.S.C. 2612(d)(2)(A)) (as amended by section 3(c)) is further amended by striking subparagraph (A), (B), or (C) and inserting subparagraph (A), (B), (C), (E), or (F). 
(2)Title 5Section 6382(d) of such title (as amended by section 4(c)) is further amended by striking subparagraph (A), (B), (C), or (D) and inserting subparagraph (A), (B), (C), (D), (E), or (F). 
(d)Notice 
(1)Family and Medical Leave Act of 1993The first sentence of section 102(e)(1) of such Act (29 U.S.C. 2612(e)(1)) (as created by the amendment made by section 3(d)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(2)Title 5The first sentence of section 6382(e)(1) of such title (as created by the amendment made by section 4(d)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(e)Spouses employed by same employerSection 102(f)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)(1)) is amended by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), (E), or (F). 
(f)Certification 
(1)Family and Medical Leave Act of 1993Section 103 of such Act (29 U.S.C. 2613) (as amended by section 3(e)) is further amended by adding at the end the following new subsection: 
 
(g)Certification for routine family medical care needsAn employer may require that a request for leave under subparagraph (E) or (F) of section 102(a)(1) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe.. 
(2)Title 5Section 6383 of such title (as amended by section 4(e)) is further amended by adding at the end the following new subsection: 
 
(g)An employing agency may require that a request for leave under subparagraph (E) or (F) of section 6382(a)(1) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe..  
115.Definition of grandchild 
(a)Non-civil-service employeesSection 101 of the Family and Medical Leave Act (29 U.S.C. 2611) is amended by adding at the end the following new paragraph: 
 
(14)GrandchildThe term grandchild means a son or daughter of an employee’s child.. 
(b)Civil service employeesSection 6381 of title 5, United States Code, is amended— 
(1)in paragraph (5)(B), by striking and at the end; 
(2)in paragraph (6)(B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(7)the term grandchild means a son or daughter of an employee’s child.. 
IIChild care expansion and improvement 
ACare for Young Children 
201.Expanding child care for young children 
(a)GoalsSection 658A(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9801 note) is amended— 
(1)in paragraph (4), by striking and; 
(2)in paragraph (5), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(6)to assist States in improving child care services for young children.. 
(b)Authorization of appropriationsSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended— 
(1)by striking There and inserting (a) In General.—There; and 
(2)by adding at the end the following: 
 
(b)Child care activities for young childrenIn addition to amounts appropriated under subsection (a), there is authorized to be appropriated to carry out child care activities for young children under this subchapter $500,000,000 for each of the fiscal years 2006, 2007, and 2008.. 
(c)Child care activities for young childrenThe Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9801 et seq.) is amended by inserting after section 658G the following: 
 
658H.Child care activities for young childrenChild care activities for young children for which funds under this subchapter may be used include activities that are designed to accomplish the following: 
(1)Increase the availability of child care services for young children with disabilities. 
(2)Provide support services for networks of family child care providers. 
(3)Provide or support programs that provide training, services, materials, equipment, or other support to caregivers, eligible child care providers, and family child care providers that provide child care to young children. Such support may include the purchase of equipment such as cribs and high chairs. 
(4)Provide funds to increase compensation offered and provide bonuses to caregivers, eligible child care providers, and family child care providers who provide child care to children under the age of 3 years, especially those caregivers and providers who have formal education in early childhood development. 
(5)Provide and support networks between health care providers and caregivers, eligible child care providers, and family child care providers that provide child care to young children. 
(6)Provide child care services for young children who are enrolled in Head Start programs under the Head Start Act (42 U.S.C. 9831 et seq.).. 
(d)DefinitionsSection 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n) is amended by adding at the end the following: 
 
(15)Young childrenThe term young children means eligible children who are less than 3 years of age.. 
BImproving Child Care Quality Through Teacher Incentives 
221.PurposeThe purposes of this subtitle are— 
(1)to establish the Child Care Provider Development and Retention Grant Program, the Child Care Provider Scholarship Program, and a program of child care provider health benefits coverage; and 
(2)to help children receive the high quality child care and early education the children need for positive cognitive and social development, by rewarding and promoting the retention of committed, qualified child care providers and by providing financial assistance to improve the educational qualifications of child care providers. 
222.DefinitionsIn this subtitle: 
(1)Child care providerThe term child care provider means an individual who provides a service directly to a child on a person-to-person basis for compensation for— 
(A)a center-based child care provider that is licensed or regulated under State or local law and that satisfies the State and local requirements applicable to the child care services provided; 
(B)a licensed or regulated family child care provider that satisfies the State and local requirements applicable to the child care services provided; or 
(C)an out-of-school time program that is licensed or regulated under State or local law and that satisfies the State and local requirements applicable to the child care services provided. 
(2)Family Child Care providerThe term family child care provider has the meaning given such term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n). 
(3)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(4)Lead agencyThe term lead agency means the agency designated under section 658D of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858b). 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(6)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands. 
(7)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
223.Funds for child care provider development and retention grants, scholarships, and health benefits coverage 
(a)In generalFrom amounts appropriated to carry out this subtitle, the Secretary may allot and distribute funds to eligible States, and make payments to Indian tribes and tribal organizations, to pay for the Federal share of the cost of carrying out activities under sections 226, 227, and 228 for eligible child care providers. 
(b)AllotmentsThe funds shall be allotted and distributed, and the payments shall be made, by the Secretary in accordance with section 224, and expended by the States (directly, or at the option of the States, through units of general purpose local government), and by Indian tribes and tribal organizations, in accordance with this subtitle. 
224.Allotments to States 
(a)Amounts reserved 
(1)Territories and possessionsThe Secretary shall reserve not more than 1/2 of 1 percent of the funds appropriated under section 231(a), and not more than 1/2 of 1 percent of the funds appropriated under section 232(b), for any fiscal year for payments to the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be allotted in accordance with their respective needs. 
(2)Indian tribes and tribal organizationsThe Secretary shall reserve not more than 3 percent of the funds appropriated under section 231(a), and not more than 3 percent of the funds appropriated under section 231(b), for any fiscal year for payments to Indian tribes and tribal organizations with applications approved under subsection (c). 
(b)Allotments to remaining States 
(1)General authorityFrom the funds appropriated under section 231(a) for any fiscal year and remaining after the reservations made under subsection (a), and from the funds appropriated under section 231(b) for any fiscal year and remaining after the reservations made under subsection (a), the Secretary shall allot to each State an amount equal to the sum of— 
(A)an amount that bears the same ratio to 50 percent of the appropriate remainder as the product of the young child factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States; and 
(B)an amount that bears the same ratio to 50 percent of such remainder as the product of the school lunch factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States. 
(2)Young child factorIn this subsection, the term young child factor means the ratio of the number of children under 5 years of age in the State to the number of such children in all the States, as determined according to the most recent annual estimates of population in the States, as provided by the Bureau of the Census. 
(3)School lunch factorIn this subsection, the term school lunch factor means the ratio of the number of children who are receiving free or reduced price lunches under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) in the State to the number of such children in all the States, as determined annually by the Department of Agriculture. 
(4)Allotment percentage 
(A)In generalExcept as provided in subparagraph (B), for purposes of this subsection, the allotment percentage for a State shall be determined by dividing the per capita income of all individuals in the United States, by the per capita income of all individuals in the State. 
(B)LimitationsFor purposes of this subsection, if an allotment percentage determined under subparagraph (A)— 
(i)is more than 1.2 percent, the allotment percentage of that State shall be considered to be 1.2 percent; and 
(ii)is less than 0.8 percent, the allotment percentage of the State shall be considered to be 0.8 percent. 
(C)Per capita incomeFor purposes of subparagraph (A), per capita income shall be— 
(i)determined at 2-year intervals; 
(ii)applied for the 2-year period beginning on October 1 of the first fiscal year beginning after the date such determination is made; and 
(iii)equal to the average of the annual per capita incomes for the most recent period of 3 consecutive years for which satisfactory data are available from the Department of Commerce at the time such determination is made. 
(c)Payments to Indian tribes and tribal organizations 
(1)Reservation of fundsFrom amounts reserved under subsection (a)(2), the Secretary may make grants to or enter into contracts with Indian tribes and tribal organizations that submit applications under this subsection, to plan and carry out programs and activities— 
(A)to encourage child care providers to improve their qualifications; 
(B)to retain qualified child care providers in the child care field; and 
(C)to provide health benefits coverage for child care providers. 
(2)Applications and requirementsTo be eligible to receive a grant or contract under this subsection, an Indian tribe or tribal organization shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application shall provide that the applicant— 
(A)will coordinate the programs and activities involved, to the maximum extent practicable, with the lead agency in each State in which the applicant will carry out such programs and activities; and 
(B)will make such reports on, and conduct such audits of the funds made available through the grant or contract for, programs and activities under this subtitle as the Secretary may require. 
(d)Data and informationThe Secretary shall obtain from each appropriate Federal agency, the most recent data and information necessary to determine the allotments provided for in subsection (b). 
(e)Reallotments 
(1)In generalAny portion of an allotment under subsection (b) to a State for a fiscal year that the Secretary determines will not be distributed to the State for such fiscal year shall be reallotted by the Secretary to other States in proportion to the original corresponding allotments made under such subsection to such States for such fiscal year. 
(2)Limitations 
(A)ReductionThe amount of any reallotment to which a State is entitled under this subsection shall be reduced to the extent that such amount exceeds the amount that the Secretary estimates will be distributed to the State to carry out corresponding activities under this subtitle. 
(B)ReallotmentsThe amount of such reduction shall be reallotted to States for which no reduction in a corresponding allotment, or in a corresponding reallotment, is required by this subsection, in proportion to the original corresponding allotments made under subsection (b) to such States for such fiscal year. 
(3)Amounts reallottedFor purposes of this subtitle (other than this subsection and subsection (b)), any amount reallotted to a State under this subsection shall be considered to be part of the corresponding allotment made under subsection (b) to the State. 
(4)Indian tribes or tribal organizationsAny portion of a grant or contract made to an Indian tribe or tribal organization under subsection (c) that the Secretary determines is not being used in a manner consistent with the provisions of this subtitle in the period for which the grant or contract is made available, shall be used by the Secretary to make payments to other tribes or organizations that have submitted applications under subsection (c) in accordance with their respective needs. 
(f)Cost-Sharing 
(1)Child care provider development and retention grants and scholarships 
(A)Federal shareThe Federal share of the cost of carrying out activities under sections 226 and 227, with funds allotted under this section and distributed by the Secretary to a State, shall be— 
(i)not more than 90 percent of the cost of each grant made under such sections, in the first fiscal year for which the State receives such funds; 
(ii)not more than 85 percent of the cost of each grant made under such sections, in the second fiscal year for which the State receives such funds; 
(iii)not more than 80 percent of the cost of each grant made under such sections, in the third fiscal year for which the State receives such funds; and 
(iv)not more than 75 percent of the cost of each grant made under such sections, in any subsequent fiscal year for which the State receives such funds. 
(B)Non-federal share 
(i)In generalThe State may provide the non-Federal share of the cost in cash or in the form of an in-kind contribution, fairly evaluated by the Secretary. 
(ii)In-kind contributionIn this subparagraph, the term in-kind contribution means payment of the costs of participation of eligible child care providers in health insurance programs or retirement programs. 
(2)Child care provider health benefits coverage 
(A)Federal shareThe Federal share of the cost of carrying out activities under section 228, with funds allotted under this section and distributed by the Secretary to a State, shall be not more than 50 percent of such cost. 
(B)Non-federal shareThe State may provide the non-Federal share of the cost in cash or in kind, fairly evaluated by the Secretary, including plant, equipment, or services. The State shall provide the non-Federal share directly or through donations from public or private entities. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such share. 
(g)Availability of allotted funds distributed to StatesOf the funds allotted under this section for activities described in sections 226 and 227 and distributed by the Secretary to a State for a fiscal year— 
(1)not less than 67.5 percent shall be available to the State for grants under section 226; 
(2)not less than 22.5 percent shall be available to the State for grants under section 227; and 
(3)not more than 10 percent shall be available to pay administrative costs incurred by the State to carry out activities described in sections 226 and 227. 
(h)DefinitionFor the purposes of subsections (a) through (e), the term State includes only the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 
225.Application and plan 
(a)ApplicationTo be eligible to receive a distribution of funds allotted under section 224, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require by rule and shall include in such application— 
(1)a State plan that satisfies the requirements of subsection (b); and 
(2)assurances of compliance satisfactory to the Secretary with respect to the requirements of section 228. 
(b)Requirements of plan 
(1)Lead agencyThe State plan shall identify the lead agency to make grants under this subtitle for the State. 
(2)Recruitment and retention of child care providersThe State plan shall describe how the lead agency will encourage both the recruitment of qualified child care providers who are new to the child care field and the retention of qualified child care providers who have a demonstrated commitment to the child care field. 
(3)Notification of availability of grants and benefitsThe State plan shall describe how the lead agency will identify all eligible child care providers in the State and notify the providers of the availability of grants and benefits under this subtitle. 
(4)Distribution of grantsThe State plan shall describe how the lead agency will make grants under sections 226 and 227 to eligible child care providers in selected geographical areas in the State in compliance with the following requirements: 
(A)Selection of geographical areasFor the purpose of making such grants for a fiscal year, the State shall— 
(i)select a variety of geographical areas, determined by the State, that, collectively— 
(I)include urban areas, suburban areas, and rural areas; and 
(II)are areas whose residents have diverse income levels; and 
(ii)give special consideration to geographical areas selected under this subparagraph for the preceding fiscal year. 
(B)Selection of child care providers to receive grantsIn making grants under section 226, the State may make grants only to eligible child care providers in geographical areas selected under subparagraph (A), but may give special consideration in such areas to eligible child care providers— 
(i)who have attained a higher relevant educational credential; 
(ii)who provide a specific kind of child care services; 
(iii)who provide child care services to populations who meet specific economic characteristics; or 
(iv)who meet such other criteria as the State may establish. 
(C)LimitationThe State shall describe how the State will ensure that grants made under section 226 to child care providers will not be used to offset reductions in the compensation of such providers. 
(D)Reporting requirementWith respect to each particular geographical area selected under subparagraph (A), the State shall provide an assurance that the State will, for each fiscal year for which such State receives a grant under section 226— 
(i)include in the report required by section 229, detailed information regarding— 
(I)the continuity of employment of the grant recipients as child care providers with the same employer; 
(II)with respect to each employer that employed such a grant recipient, whether such employer was accredited by a recognized national or State accrediting body during the period of employment; and 
(III)to the extent practicable and available to the State, the rate and frequency of employment turnover of qualified child care providers throughout such area,during the 2-year period ending on the deadline for submission of applications for grants under section 226 for that fiscal year; and 
(ii)provide a follow-up report, not later than 90 days after the end of the succeeding fiscal year that includes information regarding— 
(I)the continuity of employment of the grant recipients as child care providers with the same employer; 
(II)with respect to each employer that employed such a grant recipient, whether such employer was accredited by a recognized national or State accrediting body during the period of employment; and 
(III)to the extent practicable and available to the State, detailed information regarding the rate and frequency of employment turnover of qualified child care providers throughout such area,during the 1-year period beginning on the date on which the grant to the State was made under section 226. 
(5)Child Care Provider Development and Retention Grant ProgramThe State plan shall describe how the lead agency will determine the amounts of grants to be made under section 226 in accordance with the following requirements: 
(A)Sufficient amountsThe State shall demonstrate that the amounts of individual grants to be made under section 226 will be sufficient— 
(i)to encourage child care providers to improve their qualifications; and 
(ii)to retain qualified child care providers in the child care field. 
(B)Amounts to credentialed providersSuch grants made to eligible child care providers who have a child development associate credential (or equivalent) and who are employed full-time to provide child care services shall be in an amount that is not less than $1,000 per year. 
(C)Amounts to providers with higher levels of educationThe State shall make such grants in amounts greater than $1,000 per year to eligible child care providers who have higher levels of education than the education required for a credential such as a child development associate credential (or equivalent), according to the following requirements: 
(i)Providers with baccalaureate degrees in relevant fieldsAn eligible child care provider who has a baccalaureate degree in the area of child development or early child education shall receive a grant under section 226 in an amount that is not less than twice the amount of the grant that is made under section 226 to an eligible child care provider who has an associate of the arts degree in the area of child development or early child education. 
(ii)Providers with associate degreesAn eligible child care provider who has an associate of the arts degree in the area of child development or early child education shall receive a grant under section 226 in an amount that is not less than 150 percent of the amount of the grant that is made under section 226 to an eligible child care provider who has a child development associate credential (or equivalent) and is employed full-time to provide child care services. 
(iii)Other providers with baccalaureate degrees 
(I)In generalExcept as provided in subclause (II), an eligible child care provider who has a baccalaureate degree in a field other than child development or early child education shall receive a grant under section 226 in an amount equal to the amount of the grant that is made under section 226 to an eligible child care provider who has an associate of the arts degree in the area of child development or early child education. 
(II)ExceptionIf an eligible child care provider who has such a baccalaureate degree obtains additional educational training in the area of child development or early child education, as specified by the State, such provider shall receive a grant under section 226 in an amount equal to the amount of the grant that is made under section 226 to an eligible child care provider who has a baccalaureate degree specified in clause (i). 
(D)Amounts to full-time providersThe State shall make a grant under section 226 to an eligible child care provider who works full-time in a greater amount than the amount of the grant that is made under section 226 to an eligible child care provider who works part-time, based on the State definitions of full-time and part-time work. 
(E)Amounts to experienced providersThe State shall make grants under section 226 in progressively larger amounts to eligible child care providers to reflect the number of years worked as child care providers. 
(6)Distribution of child care provider scholarshipsThe State plan shall describe how the lead agency will make grants for scholarships in compliance with section 227 and shall specify the types of educational and training programs for which the scholarship grants made under such section may be used, including only programs that— 
(A)are administered by institutions of higher education that are eligible to participate in student financial assistance programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and 
(B)lead to a State or nationally recognized credential in the area of child development or early child education, an associate of the arts degree in the area of child development or early child education, or a baccalaureate degree in the area of child development or early child education. 
(7)Employer contributionThe State plan shall describe how the lead agency will encourage employers of child care providers to contribute to the attainment of education goals by eligible child care providers who receive grants under section 227. 
(8)SupplementationThe State plan shall provide assurances that amounts received by the State to carry out sections 226, 227, and 228 will be used only to supplement, and not to supplant, Federal, State, and local funds otherwise available to support existing services and activities (as of the date the amounts are used) that— 
(A)encourage child care providers to improve their qualifications and that promote the retention of qualified child care providers in the child care field; or 
(B)provide health benefits coverage for child care providers. 
226.Child Care Provider Development and Retention Grant Program 
(a)In generalA State that receives funds allotted under section 224 and made available to carry out this section shall expend such funds to pay for the Federal share of the cost of making grants to eligible child care providers in accordance with this section, to improve the qualifications and promote the retention of qualified child care providers. 
(b)Eligibility to receive grantsTo be eligible to receive a grant under this section, a child care provider shall— 
(1)have a child development associate credential (or equivalent), an associate of the arts degree in the area of child development or early child education, a baccalaureate degree in the area of child development or early child education, or a baccalaureate degree in an unrelated field; and 
(2)be employed as a child care provider for not less than 1 calendar year, or (if the provider is employed on the date of the eligibility determination in a child care program that operates for less than a full calendar year) the program equivalent of 1 calendar year, ending on the date of the application for such grant, except that not more than 3 months of education related to child development or to early child education obtained during the corresponding calendar year may be treated as employment that satisfies the requirements of this paragraph. 
(c)Preservation of eligibilityA State shall not take into consideration whether a child care provider is receiving, may receive, or may be eligible to receive any funds or benefits under any other provision of this subtitle for purposes of selecting eligible child care providers to receive grants under this section. 
227.Child Care Provider Scholarship Program 
(a)In generalA State that receives funds allotted under section 224 and made available to carry out this section shall expend such funds to pay for the Federal share of the cost of making scholarship grants to eligible child care providers in accordance with this section, to improve their educational qualifications to provide child care services. 
(b)Eligibility requirement for scholarship grantsTo be eligible to receive a scholarship grant under this section, a child care provider shall be employed as a child care provider for not less than 1 calendar year, or (if the provider is employed on the date of the eligibility determination in a child care program that operates for less than a full calendar year) the program equivalent of 1 calendar year, ending on the date of the application for such grant. 
(c)Selection of granteesFor purposes of selecting eligible child care providers to receive scholarship grants under this section and determining the amounts of such grants, a State shall not— 
(1)take into consideration whether a child care provider is receiving, may receive, or may be eligible to receive any funds or benefits under any other provision of this subtitle, or under any other Federal or State law that provides funds for educational purposes; or 
(2)consider as resources of such provider any funds such provider is receiving, may receive, or may be eligible to receive under any other provision of this subtitle, under any other Federal or State law that provides funds for educational purposes, or from a private entity. 
(d)Cost-sharing requiredThe amount of a scholarship grant made under this section to an eligible child care provider shall be less than the cost of the educational or training program for which such grant is made. 
(e)Annual maximum scholarship grant amountThe maximum aggregate dollar amount of a scholarship grant made by a State to an eligible child care provider under this section in a fiscal year shall be $1,500. 
228.Child care provider health benefits coverage 
(a)Short titleThis section may be cited as the Healthy Early Education Workforce Grant Program Act. 
(b)DefinitionIn this section, the terms dependent, domestic partner, and spouse, used with respect to a State, have the meanings given the terms by the State. 
(c)General authorityA State that receives funds allotted under section 224 and made available to carry out this section shall expend such funds to pay for the Federal share of the cost of providing access to affordable health benefits coverage for— 
(1)eligible child care providers; and 
(2)at the discretion of the State involved, the spouses, domestic partners, and dependents of such providers. 
(d)Permissible activitiesIn carrying out subsection (c), the State may expend such funds for any of the following: 
(1)To reimburse an employer of an eligible child care provider, or the provider, for the employer’s or provider’s share (or a portion of the share) of the premiums or other costs for coverage under group or individual health plans. 
(2)To offset the cost of enrolling eligible child care providers in public health benefits plans, such as the medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the State children’s health insurance program under title XXI of such Act (42 U.S.C. 1397aa et seq.), or public employee health benefit plans. 
(3)To otherwise subsidize the cost of health benefits coverage for eligible child care providers. 
(e)Eligibility criteria for health benefits coverageThe State may establish criteria to limit the child care providers who may receive benefits through the allotment. 
(f)Selection of granteesFor purposes of selecting eligible child care providers to receive benefits under this section for a fiscal year, a State shall give— 
(1)highest priority to— 
(A)providers that meet any applicable criteria established in accordance with subsection (e) and received such assistance during the previous fiscal year; and 
(B)at the State’s discretion, the spouses, domestic partners, and dependents of such providers; and 
(2)second highest priority to— 
(A)providers that meet any applicable criteria established in accordance with subsection (e) and are accredited by the National Association for the Education of Young Children or the National Association for Family Child Care; and 
(B)at the State’s discretion, the spouses, domestic partners, and dependents of such providers. 
229.Annual reportA State that receives funds appropriated to carry out this subtitle for a fiscal year shall submit to the Secretary, not later than 90 days after the end of such fiscal year, a report— 
(1)specifying the uses for which the State expended such funds, and the aggregate amount of funds (including State funds) expended for each of such uses; and 
(2)containing available data relating to grants made and benefits provided with such funds, including— 
(A)the number of eligible child care providers who received such grants and benefits; 
(B)the amounts of such grants and benefits; 
(C)any other information that describes or evaluates the effectiveness of this subtitle; 
(D)the particular geographical areas selected under section 225 for the purpose of making such grants; 
(E)with respect to grants made under section 226— 
(i)the number of years grant recipients have been employed as child care providers; 
(ii)the level of training and education of grant recipients; 
(iii)to the extent practicable and available to the State, detailed information regarding the salaries and other compensation received by grant recipients to provide child care services before, during, and after receiving such grants; 
(iv)the number of children who received child care services provided by grant recipients; 
(v)information on family demographics of such children; 
(vi)the types of settings described in subparagraphs (A), (B), and (C) of section 222(1) in which grant recipients are employed; and 
(vii)the ages of the children who received child care services provided by grant recipients; 
(F)with respect to grants made under section 227— 
(i)the number of years grant recipients have been employed as child care providers; 
(ii)the level of training and education of grant recipients; 
(iii)to the extent practicable and available to the State, detailed information regarding the salaries and other compensation received by grant recipients to provide child care services before, during, and after receiving such grants; 
(iv)the types of settings described in subparagraphs (A), (B), and (C) of section 222(1) in which grant recipients are employed; 
(v)the ages of the children who received child care services provided by grant recipients; 
(vi)the number of course credits or credentials obtained by grant recipients; and 
(vii)the amount of time taken for completion of the educational and training programs for which such grants were made; and 
(G)such other information as the Secretary may require by rule. 
230.Evaluation of health benefits programs by Secretary 
(a)EvaluationThe Secretary shall conduct an evaluation of several State programs carried out with grants made under section 228, representing various approaches to raising the rate of child care providers with health benefits coverage. 
(b)Assessment of impactsIn evaluating State programs under subsection (a), the Secretary may consider any information appropriate to measure the success of the programs, and shall assess the impact of the programs on the following: 
(1)The rate of child care providers with health benefits coverage. 
(2)The take-up rate by eligible child care providers. 
(3)The turnover rate in the child care field. 
(4)The average wages paid to a child care provider. 
(c)ReportNot later than 3 years after the date of enactment of this subtitle, the Secretary shall prepare and submit a report to Congress containing the results of the evaluation conducted under subsection (a), together with recommendations for strengthening programs carried out with grants made under section 228. 
231.Authorization of appropriations 
(a)Child care provider development, retention, and scholarshipsThere are authorized to be appropriated to carry out the activities described in sections 226 and 227 $500,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2010. 
(b)Child care provider health benefits coverageThere is authorized to be appropriated to carry out the activities described in section 228 $200,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2010. 
CChild Care Construction and Renovation Incentive Grants 
241.Short titleThis subtitle may be cited as the Child Care Construction and Renovation Incentive Grants Act. 
242.Use of community development block grants to establish child care facilitiesSection 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) is amended— 
(1)in paragraph (24), by striking and at the end; 
(2)in paragraph (25), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(26)the construction and renovation of child care facilities.. 
243.Insurance for mortgages on new and rehabilitated child care facilitiesTitle II of the National Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at the end the following: 
 
257.Mortgage insurance for child care facilities 
(a)DefinitionsIn this section: 
(1)Child care facilityThe term child care facility— 
(A)means a public or private facility that— 
(i)has as its purpose the care and development of— 
(I)children who are less than 16 years of age; or 
(II)school-age children and youth during non-school hours; and 
(ii)is operated in accordance with all applicable State and local laws and regulations; and 
(B)does not include any facility for school-age children that is primarily for use during normal school hours. 
(2)EquipmentThe term equipment includes— 
(A)machinery, utilities, and built-in equipment, and any necessary enclosure or structure to house them; and 
(B)any other items necessary for the functioning of a particular facility as a child care facility, including necessary furniture, books, and curricular and program materials. 
(3)First mortgageThe term first mortgage— 
(A)means such classes of first liens as are commonly given to secure advances (including advances during construction) on, or the unpaid purchase price of, real estate under the laws of the State in which the real estate is located, together with the credit instrument or instruments (if any) secured thereby; and 
(B)includes any mortgage in the form of 1 or more trust mortgages or mortgage indentures or deeds of trust, securing notes, bonds, or other credit instruments, that, by the same instrument or by a separate instrument, creates a security interest in initial equipment, whether or not attached to the realty. 
(4)MortgageThe term mortgage means a first mortgage on real estate in fee simple, or on the interest of either the lessor or lessee thereof under a lease having a period of not less than 7 years to run beyond the maturity date of the mortgage. 
(5)MortgagorThe term mortgagor has the meaning given the term in section 207(a). 
(b)Insurance of mortgagesIn order to facilitate the establishment and rehabilitation of child care facilities, the Secretary may— 
(1)insure a mortgage that is secured by a property or project that is— 
(A)a new child care facility, including a new addition to an existing child care facility (regardless of whether the existing facility is being rehabilitated); or 
(B)a substantially rehabilitated child care facility, including equipment to be used in the operation of the facility; and 
(2)make a commitment to insure any mortgage described in paragraph (1) before the date of execution or disbursement of the mortgage. 
(c)Terms and conditions 
(1)Eligible child care facilitiesEach mortgage insured under this section shall be secured by a child care facility for which a certification of compliance has been issued by the Secretary under section 258(c) during the 12-month period preceding the date on which the commitment to insure the mortgage is issued under this section. 
(2)Approved mortgagor 
(A)In generalEach mortgage insured under this section shall be executed by a mortgagor approved by the Secretary. 
(B)RegulationThe Secretary may— 
(i)require an approved mortgagor who executes a mortgage under subparagraph (A) to be regulated with respect to charges and methods of financing and, if the mortgagor is a corporate entity, with respect to capital structure and rate of return; and 
(ii)as an aid to the regulation of any mortgagor under clause (i), make such contracts with and acquire for not more than $100 such stock or interest in such mortgagor as the Secretary considers to be necessary. 
(C)Stock or interestAny stock or interest purchased under subparagraph (B)(ii) shall be— 
(i)paid for out of the General Insurance Fund; and 
(ii)redeemed by the mortgagor at par upon the termination of all obligations of the Secretary under the insurance. 
(3)Principal obligationEach mortgage insured under this section shall involve a principal obligation in an amount not to exceed 90 percent of the estimated value of the property or project, or 95 percent of the estimated value of the property or project in the case of a mortgagor that is a private nonprofit corporation or association (as defined pursuant to section 221(d)(3)), including— 
(A)equipment to be used in the operation of the facility when the proposed improvements are completed and the equipment is installed; or 
(B)a solar energy system (as defined in subparagraph (3) of the last paragraph of section 2(a)) or residential energy conservation measures (as defined in subparagraphs (A) through (G) and (I) of section 210(11) of the National Energy Conservation Policy Act), in cases in which the Secretary determines that such measures are in addition to those required under the minimum property standards and will be cost-effective over the life of the measure. 
(4)Amortization and interestEach mortgage insured under this section shall— 
(A)provide for complete amortization by periodic payments under such terms as the Secretary shall prescribe; 
(B)have a maturity date satisfactory to the Secretary, but in no event longer than 25 years; and 
(C)bear interest at such rate as may be agreed upon by the mortgagor and the mortgagee, and the Secretary shall not issue any regulations or establish any terms or conditions that interfere with the ability of the mortgagor and mortgagee to determine the interest rate. 
(5)ReleaseThe Secretary may consent to the release of a part or parts of the mortgaged property or project from the lien of any mortgage insured under this section upon such terms and conditions as the Secretary may prescribe. 
(6)Mortgage insurance termsSubsections (d), (e), (g), (h), (i), (j), (k), (l), and (n) of section 207 apply to any mortgage insured under this section, except that all references in such subsections to section 207 shall be construed, for purposes of mortgage insurance under this section, to refer to this section. 
(d)Mortgage insurance for fire safety equipment loans 
(1)AuthorityThe Secretary may, upon such terms and conditions as the Secretary may prescribe, make commitments to insure and insure loans made by financial institutions or other approved mortgagees to child care facilities to provide for the purchase and installation of fire safety equipment necessary for compliance with the 1967 edition of the Life Safety Code of the National Fire Protection Association (or any subsequent edition specified by the Secretary of Health and Human Services). 
(2)Loan requirementsTo be eligible for insurance under this subsection a loan shall— 
(A)not exceed the estimate by the Secretary of the reasonable cost of the equipment fully installed; 
(B)bear interest at such rate as may be agreed upon by the mortgagor and the mortgagee; 
(C)have a maturity date satisfactory to the Secretary; 
(D)be made by a financial institution or other mortgagee approved by the Secretary as eligible for insurance under section 2 or a mortgagee approved under section 203(b)(1); 
(E)comply with other such terms, conditions, and restrictions as the Secretary may prescribe; and 
(F)be made with respect to a child care facility for which a certification of compliance has been issued by the Secretary under section 258(c) during the 12-month period preceding the date on which the commitment to insure is issued under this subsection. 
(3)Insurance requirements 
(A)Section 2Subsections (c), (d), and (h) of section 2 shall apply to any loan insured under this subsection, except that all references in such subsections to this section or this title shall be construed, for purposes of this subsection, to refer to this subsection. 
(B)Section 220Paragraphs (5), (6), (7), (9), and (10) of section 220(h) shall apply to any loan insured under this subsection, except that all references in such paragraphs to home improvement loans shall be construed, for purposes of this subsection, to refer to loans under this subsection. 
(e)Schedules and deadlinesThe Secretary shall establish schedules and deadlines for the processing and approval (or provision of notice of disapproval) of applications for mortgage insurance under this section. 
(f)Limitation on insurance authority 
(1)TerminationNo mortgage may be insured under this section or section 223(h) after September 30, 2007, except pursuant to a commitment to insure issued on or before such date. 
(2)Aggregate principal amount limitation 
(A)In generalThe aggregate principal amount of mortgages for which the Secretary enters into commitments to insure under this section or section 223(h) on or before the date described in paragraph (1) may not exceed $2,000,000,000. 
(B)ReportIf, on the date described in paragraph (1), the aggregate insurance authority provided under this paragraph has not been fully used, the Secretary of the Treasury shall submit to Congress a report evaluating the need for continued mortgage insurance under this section. 
(g)Nondiscrimination requirement 
(1)In generalA child care facility receiving assistance under this title may not discriminate on the basis of race, color, or national origin (to the extent provided in title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.)), religion (subject to subparagraph (B)), national origin, sex (to the extent provided in title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.)), or disability (to the extent provided in section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)), under any program or activity receiving Federal financial assistance under this title. 
(2)Facilities of religious organizationsThe prohibition with respect to religion under paragraph (1) shall not apply to a child care facility that is controlled by, or that is closely identified with, the tenets of a particular religious organization, if the application of this paragraph would not be consistent with the religious tenets of such organization. 
(h)Liability insuranceA child care provider operating a child care facility assisted under this section or section 223(h) shall obtain and maintain liability insurance in such amounts and subject to such requirements as the Secretary considers to be appropriate. 
(i)Small purpose loans 
(1)In generalTo the extent that amounts are made available pursuant to subsection (l), the Secretary shall make loans, directly or indirectly, to providers of child care facilities for reconstruction or renovation of such facilities, in accordance with this subsection. 
(2)RequirementsA loan under this subsection— 
(A)may be made only for a child care facility that is financially and operationally viable, as determined under standards established by the Secretary; 
(B)may not have a term to maturity exceeding 7 years; 
(C)shall bear interest at a rate established by the Secretary; and 
(D)shall be subject to such other terms and conditions as the Secretary may establish by regulation. 
(3)Aggregate loan amountThe aggregate amount of loans under this subsection to a single provider may not exceed $30,000. 
(j)NotificationThe Secretary shall take such actions as may be necessary to publicize the availability of the programs for mortgage insurance under this section and section 223(h), and the loan program under subsection (i) of this section, in a manner that ensures that information concerning such programs will be available to child care providers throughout the United States. 
(k)RegulationsThe Secretary shall— 
(1)issue any regulations necessary to carry out this section; and 
(2)in carrying out paragraph (1), consult with the Secretary of Health and Human Services with respect to any aspects of the regulations regarding child care facilities. 
(l)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2006, to remain available until expended, of which not more than 10 percent may be used for loans under subsection (i).. 
244.Insurance for mortgages for acquisition or refinancing debt of existing child care facilities 
(a)In generalSection 223 of the National Housing Act (12 U.S.C. 1715n) is amended by adding at the end the following: 
 
(h)Mortgage insurance for purchase or refinancing of existing child care facilities 
(1)DefinitionsIn this subsection, the terms that are defined in section 257(a) have the same meanings as in that section. 
(2)AuthorityNotwithstanding any other provision of this Act, the Secretary may insure under any section of this title a mortgage executed in connection with— 
(A)the purchase or refinancing of an existing child care facility; 
(B)the purchase of a structure to serve as a child care facility; or 
(C)the refinancing of existing debt of an existing child care facility. 
(3)Purchase of existing facilities and structuresIn the case of the purchase under this subsection of an existing child care facility or purchase of an existing structure to serve as such a facility, the Secretary shall prescribe any terms and conditions that the Secretary considers necessary to ensure that— 
(A)the facility or structure purchased continues to be used as a child care facility; and 
(B)the facility receives a certification of compliance under section 258(c). 
(4)Refinancing of existing facilitiesIn the case of refinancing of an existing child care facility, the Secretary shall prescribe any terms and conditions that the Secretary considers necessary to ensure that— 
(A)the refinancing is used to lower the monthly debt service costs (taking into account any fees or charges connected with such refinancing) of the existing facility; 
(B)the proceeds of any refinancing will be employed only to retire the existing indebtedness and pay the necessary cost of refinancing on the existing facility; 
(C)the existing facility is economically viable; and 
(D)the facility receives a certification of compliance under section 258(c). 
(5)Limitation on insurance authorityThe authority of the Secretary to enter into commitments to insure mortgages under this subsection is subject to section 257(f).. 
245.Study of availability of secondary markets for mortgages on child care facilities 
(a)StudyThe Secretary of the Treasury shall conduct a study of the secondary mortgage markets to determine— 
(1)whether such a market exists for purchase of mortgages eligible for insurance under sections 223(h) and 257 of the National Housing Act (as added by this subtitle); 
(2)whether such a market would affect the availability of credit available for development of child care facilities or would lower development costs of such facilities; and 
(3)the extent to which such a market or other activities to provide credit enhancement for loans for child care facilities is needed to meet the demand for such facilities. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of the Treasury shall submit to Congress a report regarding the results of the study conducted under this section. 
246.Technical and financial assistance grants 
(a)DefinitionsIn this section: 
(1)Child care facilityThe term child care facility has the meaning given that term in section 257(a) of the National Housing Act, as added by section 243 of this Act. 
(2)Eligible intermediaryThe term eligible intermediary means a intermediary organization that— 
(A)is described in section 501(c)(3) of the Internal Revenue Code of 1986; 
(B)is exempt from taxation under section 501(a) of such Code; and 
(C)has demonstrated experience in— 
(i)financing the construction and renovation of physical facilities; 
(ii)providing technical and financial assistance to child care providers or other similar entities; 
(iii)working with businesses (whether small or large); and 
(iv)securing private sources for capital financing; and 
(3)Eligible recipientThe term eligible recipient means any— 
(A)existing or start-up center-based or home-based child care provider; and 
(B)organization in the process of establishing a center-based or home-based child care program or otherwise seeking to provide child care services. 
(4)EquipmentThe term equipment has the meaning given that term in section 257(a) of the National Housing Act, as added by section 243 of this Act. 
(b)Grant authorityThe Secretary of Housing and Urban Development, in consultation with the Secretary of Health and Human Services, may award grants on a competitive basis in accordance with this section to eligible intermediaries for use in accordance with subsections (e) and (f). 
(c)ApplicationsTo be eligible to receive a grant under this section an eligible intermediary shall submit to the Secretary an application, in such form and containing such information as the Secretary may require. 
(d)PriorityIn awarding grants under this section the Secretary shall give a priority to applicants under subsection (c) that serve low-income or rural areas. 
(e)Use of funds 
(1)Revolving loan fundEach eligible intermediary that receives a grant under this section shall deposit the grant amount into a child care revolving loan fund established by the eligible intermediary. 
(2)Eligible assistanceSubject to subsection (f), from amounts deposited into the revolving loan fund under paragraph (1), each eligible intermediary shall provide to eligible recipients— 
(A)financial assistance (in the form of loans, grants, investments, guarantees, interest subsidies, and other appropriate forms of assistance) for the construction of new child care facilities, child care facility planning, and acquisition or improvement of child care facilities or equipment; and 
(B)technical assistance in obtaining public or private financing for such construction, planning, acquisition, and improvement, including developing and implementing financing resources, options, and plans for such eligible recipients. 
(3)Loan repayments and investment proceedsAny amount received by an eligible intermediary from an eligible recipient in the form of loan principal repayment or investment proceeds shall be deposited into the child care revolving fund of the eligible intermediary for redistribution to other eligible recipients in accordance with this section. 
(f)Allocation of fundsOf the amounts distributed from the revolving loan fund of an eligible intermediary under subsection (e)(2) in each fiscal year— 
(1)not less than 50 percent shall be used for financial assistance pursuant to subparagraph (A) of subsection (e)(2), except that the amount made available to any eligible recipient under this paragraph may not exceed 40 percent of the total costs incurred by that eligible recipient in connection with the construction, planning, acquisition, or improvement assisted; and 
(2)the amount remaining after distribution under paragraph (1), shall be used to provide technical assistance pursuant to subparagraph (B) of subsection (e)(2). 
(g)Davis bacon ActThe Act of March 3, 1931 (popularly known as the Davis-Bacon Act) shall apply to actions taken under this section. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2006 through 2010. 
DBusiness Child Care Incentive Grant Program 
251.Business child care incentive grant program 
(a)EstablishmentThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a program to award grants to States, on a competitive basis, to assist States in providing funds to encourage the establishment and operation of employer operated child care programs. 
(b)ApplicationTo be eligible to receive a grant under this section, a State shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including an assurance that the funds required under subsection (e) will be provided. 
(c)Amount of grantThe Secretary shall determine the amount of a grant to a State under this section based on the population of children less than 5 years of age in the State as compared to the population of all States receiving grants under this section. 
(d)Use of funds 
(1)In generalA State shall use amounts provided under a grant awarded under this section to provide assistance to businesses located in the State to enable the businesses to establish and operate child care programs. Such assistance may include— 
(A)technical assistance in the establishment of a child care program; 
(B)assistance for the startup costs related to a child care program; 
(C)assistance for the training of child care providers; 
(D)scholarships for low-income wage earners; 
(E)the provision of services to care for sick children or to provide care to school aged children; 
(F)the entering into of contracts with local resource and referral or local health departments; 
(G)assistance for care for children with disabilities; or 
(H)assistance for any other activity determined appropriate by the State. 
(2)ApplicationTo be eligible to receive assistance from a State under this section, a business shall prepare and submit to the State an application at such time, in such manner, and containing such information as the State may require. 
(3)Preference 
(A)In generalIn providing assistance under this section, a State shall give priority to applicants that desire to form a consortium to provide child care in a geographic area within the State where such care is not generally available or accessible. 
(B)ConsortiumFor purposes of subparagraph (A), a consortium shall be made up of 2 or more entities that may include businesses, nonprofit agencies or organizations, local governments, or other appropriate entities. 
(4)LimitationWith respect to grant funds received under this section, a State may not provide in excess of $100,000 in assistance from such funds to any single applicant. 
(e)Matching requirementTo be eligible to receive a grant under this section a State shall provide assurances to the Secretary that, with respect to the costs to be incurred by an entity receiving assistance in carrying out activities under this section, the entity will make available (directly or through donations from public or private entities) non-Federal contributions to such costs in an amount equal to— 
(1)for the first fiscal year in which the entity receives such assistance, not less than 50 percent of such costs ($1 for each $1 of assistance provided to the entity under the grant); 
(2)for the second fiscal year in which the entity receives such assistance, not less than 662/3 percent of such costs ($2 for each $1 of assistance provided to the entity under the grant); and 
(3)for the third fiscal year in which the entity receives such assistance, not less than 75 percent of such costs ($3 for each $1 of assistance provided to the entity under the grant). 
(f)Requirements of providersTo be eligible to receive assistance under a grant awarded under this section a child care provider shall comply with all applicable State and local licensing and regulatory requirements and all applicable health and safety standards in effect in the State. 
(g)Administration 
(1)State responsibilityA State shall have responsibility for administering a grant awarded for the State under this section and for monitoring entities that receive assistance under such grant. 
(2)AuditsA State shall require each entity receiving assistance under the grant awarded under this section to conduct an annual audit with respect to the activities of the entity. Such audits shall be submitted to the State. 
(3)Misuse of funds 
(A)RepaymentIf the State determines, through an audit or otherwise, that an entity receiving assistance under a grant awarded under this section has misused the assistance, the State shall notify the Secretary of the misuse. The Secretary, upon such a notification, may seek from such an entity the repayment of an amount equal to the amount of any such misused assistance plus interest. 
(B)Appeals processThe Secretary shall by regulation provide for an appeals process with respect to repayments under this paragraph. 
(h)Reporting requirements 
(1)2-year study 
(A)In generalNot later than 2 years after the date on which the Secretary first awards grants under this section, the Secretary shall conduct a study to determine— 
(i)the capacity of entities to meet the child care needs of communities within States; 
(ii)the kinds of partnerships that are being formed with respect to child care at the local level to carry out programs funded under this section; and 
(iii)who is using the programs funded under this section and the income levels of such individuals. 
(B)ReportNot later than 28 months after the date on which the Secretary first awards grants under this section, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the results of the study conducted in accordance with subparagraph (A). 
(2)4-year study 
(A)In generalNot later than 4 years after the date on which the Secretary first awards grants under this section, the Secretary shall conduct a study to determine the number of child care facilities funded through entities that received assistance through a grant awarded under this section that remain in operation and the extent to which such facilities are meeting the child care needs of the individuals served by such facilities. 
(B)ReportNot later than 52 months after the date on which the Secretary first awards grants under this section, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the results of the study conducted in accordance with subparagraph (A). 
(i)DefinitionIn this section, the term business means an employer who employed an average of at least 2 employees on business days during the preceding calendar year. 
(j)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section, $60,000,000 for the period of fiscal years 2006 through 2008. 
(2)Evaluations and administrationWith respect to the total amount appropriated for such period in accordance with this subsection, not more than $5,000,000 of that amount may be used for expenditures related to conducting evaluations required under, and the administration of, this section. 
(k)Termination of programThe program established under subsection (a) shall terminate on September 30, 2009. 
IIIPre-school, in-school, and afterschool assistance 
AUniversal Prekindergarten Act 
301.Short titleThis subtitle may be cited as the Universal Prekindergarten Act. 
302.Findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)High-quality prekindergarten programs help children to succeed academically. Children who attended a high-quality prekindergarten program have higher academic achievement, lower rates of grade retention, are less likely to be placed in special education, and graduate from high school at higher rates than those who did not. 
(2)Early childhood education can reduce juvenile delinquency rates. A 15-year study following 989 low-income children who attended high-quality, comprehensive prekindergarten found that they were 33 percent less likely to be arrested, and 42 percent less likely to be arrested for a violent crime, than children in the control group. 
(3)There is currently a drastic shortage of affordable, quality early education programs that are accessible for working families. 
(4)Full-day, full-calendar-year universal prekindergarten programs would ensure all children 3, 4, and 5 years old have access to school readiness programs and quality child care. 
(5)Research shows that investing in quality prekindergarten programs will provide savings in the form of reduced need for remedial education, decreased crime rates, lower school dropout rates, and decreased welfare dependence. 
(b)PurposeThe purpose of this subtitle is to ensure that all children 3, 4, and 5 years old have access to a high-quality full-day, full-calendar-year prekindergarten program by providing grants to States to assist in developing a universal prekindergarten program that is voluntary and free-of-charge. 
303.Prekindergarten grant program authorizationThe Secretary of Health and Human Services, in consultation with the Secretary of Education, shall provide grants to an agency designated by each State (hereafter in this subtitle referred to as the designated State agency) for the development of high-quality full-day, full-calendar-year universal prekindergarten programs for all children 3, 4, and 5 years old in the State. 
304.State requirements 
(a)State matching fundsFederal funds made available to a designated State agency under this subtitle shall be matched at least 20 percent by State funds. 
(b)State applicationTo be eligible to receive funds under this subtitle, a designated State agency shall submit an application at such time, in such manner, and containing such information as the Secretary of Health and Human Services may require. The application shall include the following: 
(1)How the designated State agency, in overseeing the State’s universal prekindergarten program, will coordinate with other State agencies responsible for early childhood education and health programs. 
(2)A State plan to establish and implement a statewide universal prekindergarten program, in accordance with subsection (c). 
(c)State planThe State plan required under subsection (b)(2) shall include each of the following: 
(1)A description of the universal prekindergarten program that will be established and how it will support children’s cognitive, social, emotional, and physical development. 
(2)A statement of the goals for universal prekindergarten programs and how program outcomes will be measured. 
(3)A description of— 
(A)how funding will be distributed to eligible prekindergarten program providers based on the need for early childhood education in each geographical area served by such providers; and 
(B)how the designated State agency will involve representatives of early childhood program providers (including child care providers, Head Start programs, and State and local agencies) that sponsor programs addressing children 3, 4, and 5 years old. 
(4)A description of how the designated State agency will coordinate with existing State-funded prekindergarten programs, federally funded programs (such as Head Start programs), public school programs, and child care providers. 
(5)A description of how an eligible prekindergarten program provider may apply to the designated State agency for funding under this Act. 
(6)A plan to address the shortages of qualified early childhood education teachers, including how to increase such teachers’ compensation to be comparable to that of public school teachers. 
(7)How the designated State agency will provide ongoing professional development opportunities to help increase the number of teachers in early childhood programs who meet the State’s education or credential requirements for prekindergarten teachers. 
(8)A plan to address how the universal prekindergarten program will meet the needs of children with disabilities, limited English proficiency, and other special needs. 
(9)A plan to provide transportation to children to and from the universal prekindergarten program. 
(10)A description of how the State will provide the 20 percent match of Federal funds. 
(d)AdministrationA designated State agency may not use more than 5 percent of a grant under this subtitle for costs associated with State administration of the program under this subtitle. 
305.Local requirements 
(a)In generalAn eligible prekindergarten program provider receiving funding under this subtitle shall— 
(1)maintain a maximum class size of 20 children; 
(2)maintain a ratio of not more than 10 children for each member of the teaching staff; 
(3)(A)ensure that all prekindergarten teachers meet the requirements for teachers at a State-funded prekindergarten program under an applicable State law; and 
(B)document that the State is demonstrating significant progress in assisting prekindergarten teachers on working toward a bachelor of arts degree with training in early childhood development or early childhood education; 
(4)(A)be accredited by a national organization with demonstrated experience in accrediting prekindergarten programs; or 
(B)provide assurances that it shall obtain such accreditation not later than 3 years after first receiving funding under this subtitle; and 
(5)meet applicable State and local child care licensing health and safety standards. 
(b)Local applicationEligible prekindergarten program providers desiring to receive funding under this subtitle shall submit an application to the designated State agency overseeing funds under this subtitle containing the following: 
(1)A description of the prekindergarten program. 
(2)A statement of the demonstrated need for a program, or an enhanced or expanded program, in the area served by the eligible prekindergarten program provider. 
(3)A description of the age-appropriate and developmentally appropriate educational curriculum to be provided that will help children be ready for school and assist them in the transition to kindergarten. 
(4)A description of how the eligible prekindergarten program provider will collaborate with existing community-based child care providers and Head Start programs. 
(5)A description of how students and families will be assisted in obtaining supportive services available in their communities. 
(6)A plan to promote parental involvement in the prekindergarten program. 
(7)A description of how teachers will receive ongoing professional development in early childhood development and education. 
(8)An assurance that prekindergarten programs receiving funds under this subtitle provide the data required in section 7(c). 
306.Professional development set-aside 
(a)In generalA designated State agency may set aside up to 5 percent of a grant under this subtitle for ongoing professional development activities for teachers and staff at prekindergarten programs that wish to participate in the universal prekindergarten grant program under this subtitle. A designated State agency using the set-aside for professional development must include in its application the following: 
(1)A description of how the designated State agency will ensure that eligible prekindergarten program providers in a range of settings (including child care providers, Head Start programs, and schools) will participate in the professional development programs. 
(2)An assurance that, in developing its application and in carrying out its program, the professional development provider has consulted, and will consult, with relevant agencies, early childhood organizations, early childhood education experts, and early childhood program providers. 
(3)A description of how the designated State agency will ensure that the professional development is ongoing and accessible to educators in all geographic areas of the State, including by the use of advanced educational technologies. 
(4)A description of how the designated State agency will ensure that such set-aside funds will be used to pay the cost of additional education and training. 
(5)A description of how the designated State agency will work with other agencies and institutions of higher education to provide scholarships and other financial assistance to prekindergarten staff. 
(6)A description of how the State educational agency will provide a financial incentive, such as a financial stipend or a bonus, to educators who participate in and complete such professional development. 
(7)A description of how the professional development activities will be carried out, including the following: 
(A)How programs and educators will be selected to participate. 
(B)How professional development providers will be selected, based on demonstrated experience in providing research-based professional development to early childhood educators. 
(C)The types of research-based professional development activities that will be carried out in all domains of children’s physical, cognitive, social, and emotional development and on early childhood pedagogy. 
(D)How the program will train early childhood educators to meet the diverse educational needs of children in the community, especially children who have limited English proficiency, disabilities, and other special needs. 
(E)How the program will coordinate with and build upon, but not supplant or duplicate, early childhood education professional development activities that exist in the community. 
(b)Uses of fundsFunds set aside under this section may be used for ongoing professional development— 
(1)to provide prekindergarten teachers and staff with the knowledge and skills for the application of recent research on child cognitive, social, emotional, and physical development, including language and literacy development, and on early childhood pedagogy; 
(2)to provide the cost of education needed to obtain a credential or degree with specific training in early childhood development or education; 
(3)to work with children who have limited English proficiency, disabilities, and other special needs; and 
(4)to select and use developmentally appropriate screening and diagnostic assessments to improve teaching and learning and make appropriate referrals for services to support prekindergarten children’s development and learning. 
307.Reporting 
(a)Report by SecretaryFor each year in which funding is provided under this subtitle, the Secretary of Health and Human Services shall submit an annual report to the Congress on the implementation and effectiveness of the universal prekindergarten program under this subtitle. 
(b)Report by designated State agencyEach designated State agency that provides grants to eligible prekindergarten program providers under this subtitle shall submit to the Secretary an annual report on the implementation and effectiveness of the programs in the State supported under this subtitle. Such report shall contain such additional information as the Secretary may reasonably require. 
(c)Report by grant recipientEach eligible prekindergarten program provider that receives a grant under this subtitle shall submit to the designated State agency an annual report that includes, with respect to the program supported by such grant, the following: 
(1)A description of the type of program and a statement of the number and ages of children served by the program, as well as the number and ages of children with a disability or a native language other than English. 
(2)A description of the qualifications of the program staff and the type of ongoing professional development provided to such staff. 
(3)A statement of all sources of Federal, State, local, and private funds received by the program. 
(4)A description of the curricula, materials, and activities used by the program to support early childhood development and learning. 
(5)Such other information as the designated State agency may reasonably require. 
308.Federal funds supplementaryFunds made available under this subtitle may not be used to supplant other Federal, State, local, or private funds that would, in the absence of such Federal funds, be made available for the program assisted under this subtitle. 
309.DefinitionsIn this subtitle: 
(1)The term eligible prekindergarten program provider means a prekindergarten program provider that is— 
(A)a school; 
(B)supported, sponsored, supervised, or carried out by a local educational agency; 
(C)a Head Start program; or 
(D)a child care provider. 
(2)The term prekindergarten program means a program serving children 3, 4, and 5 years old that supports children’s cognitive, social, emotional, and physical development and helps prepare those children for the transition to kindergarten. 
(3)The term local educational agency has the meaning given that term in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). 
(4)The term prekindergarten teacher means an individual who has received, or is working toward, a bachelor of arts degree in early childhood education. 
310.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle— 
(1)$10,000,000,000 for fiscal year 2006; 
(2)$20,000,000,000 for fiscal year 2007; 
(3)$30,000,000,000 for fiscal year 2008; 
(4)$40,000,000,000 for fiscal year 2009; and 
(5)$50,000,000,000 for fiscal year 2010. 
BUniversal Free School Breakfast Program 
311.Universal free school breakfast program 
(a)Free breakfast and universal eligibilitySection 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) is amended to read as follows: 
 
4.School breakfast program authorization 
(a)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to enable the Secretary to carry out a program to assist States and the Department of Defense to initiate, maintain, or expand nonprofit breakfast programs to provide free breakfasts to school children without regard to family income in all schools which make application for participation and agree to carry out a nonprofit free breakfast program in accordance with this Act. Appropriations and expenditures for this Act shall be considered Health and Human Services functions for budget purposes rather than functions of Agriculture. 
(b)Apportionment to States 
(1) 
(A)In generalThe Secretary shall make breakfast payments to each State educational agency each fiscal year, at such times as the Secretary may determine, from the sums appropriated for such purpose, in an amount equal to the product obtained by multiplying— 
(i)the number of breakfasts served free during such fiscal year to children in schools in such States which participate in the school breakfast program under agreements with such State educational agency; by 
(ii)the national breakfast payment as prescribed in paragraph (2) of this subsection. 
(B)AgreementsThe agreements described in subparagraph (A)(i) shall be permanent agreements that may be amended as necessary. Nothing in the preceding sentence shall be construed to limit the ability of the State educational agency to suspend or terminate any such agreement in accordance with regulations prescribed by the Secretary. 
(2)National breakfast paymentThe national payment for each breakfast shall be $1.40 (as adjusted each July 1 pursuant to section 11(a)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(3)(B)). 
(3)LimitationNo breakfast payment may be made under this subsection for any breakfast served by a school unless such breakfast consists of a combination of foods which meet the minimum nutritional requirements prescribed by the Secretary under subsection (e) of this section. 
(4)Nutrition quality adjustmentThe Secretary shall increase by 6 cents the annually adjusted payment for each breakfast served under this Act and section 17 of the Richard B. Russell National School Lunch Act. These funds shall be used to assist States, to the extent feasible, in improving the nutritional quality of the breakfasts. 
(5)Agricultural commoditiesNotwithstanding any other provision of law, whenever stocks of agricultural commodities are acquired by the Secretary or the Commodity Credit Corporation and are not likely to be sold by the Secretary or the Commodity Credit Corporation or otherwise used in programs of commodity sale or distribution, the Secretary shall make such commodities available to school food authorities and eligible institutions serving breakfasts under this Act in a quantity equal in value to not less than 3 cents for each breakfast served under this Act. 
(6)Effect on expendituresExpenditures of funds from State and local sources for the maintenance of the breakfast program shall not be diminished as a result of funds or commodities received under paragraph (4) or (5). 
(c)State disbursement to schoolsFunds paid to any State during any fiscal year for the purpose of this section shall be disbursed by the State educational agency, in accordance with such agreements approved by the Secretary as may be entered into by such State agency and the schools in the State, to those schools in the State which the State educational agency, determines are eligible to participate in the school breakfast program. 
(d)Participation by schools 
(1)Requirements for participationTo be eligible to participate in the school breakfast program under this section, a school food authority shall— 
(A)agree to serve all breakfasts at no charge to all students who wish to participate without regard to family income in all participating schools; and 
(B)meet all other requirements that the Secretary may reasonably establish. 
(2)Start-up assistanceThe Secretary is authorized to provide additional assistance to schools not participating in the school breakfast program prior to the enactment of the Family and Workplace Balancing Act of 2005 in order to assist such schools to begin participation in the school breakfast program under this section. 
(3)State educational agency assistanceEach State educational agency shall assist schools not participating in the school breakfast program prior to the enactment of the Family and Workplace Balancing Act of 2005 to enter into agreements with such agencies in order to participate in the school breakfast program under this section. 
(e)Nutritional and other program requirements 
(1)Minimum nutritional requirementsBreakfasts served by schools participating in the school breakfast program under this section shall consist of a combination of foods and shall meet minimum nutritional requirements prescribed by the Secretary on the basis of tested nutritional research, except that the minimum nutritional requirements shall be measured by not less than the weekly average of the nutrient content of school breakfasts. 
(2)Technical assistance and trainingThe Secretary shall provide through State educational agencies technical assistance and training, including technical assistance and training in the preparation of foods high in complex carbohydrates and lower-fat versions of foods commonly used in the school breakfast program established under this section, to schools participating in the school breakfast program to assist the schools in complying with the nutritional requirements prescribed by the Secretary pursuant to paragraph (1) and in providing appropriate meals to children with medically certified special dietary needs. 
(3)Option versus serveAt the option of a local school food authority, a student in a school under the authority that participates in the school breakfast program under this Act may be allowed to refuse not more than one item of a breakfast that the student does not intend to consume. A refusal of an offered food item shall not affect the amount of payments made under this Act to a school for the breakfast.. 
(b)Technical amendments 
(1)Child Nutrition Act of 1966Section 20 of the Child Nutrition Act of 1966 (42 U.S.C. 1789) is amended by striking subsection (b) and redesignating subsections (c) through (e) as subsections (b) through (d), respectively. 
(2)Richard B. Russell National School Lunch ActThe Richard B. Russell National School Lunch Act is amended— 
(A)in section 11(a)(1)— 
(i)in subparagraph (C), by striking or breakfasts each place it appears; 
(ii)in subparagraph (C)(i)(I), by striking or in the case of a school and all that follows through 4 successive school years; 
(iii)in subparagraph (D)(iii), by striking or for free and reduced price lunches and breakfasts; 
(iv)in subparagraph (D)(iv), by striking or school breakfast; 
(v)in subparagraph (E)(i)(I), by striking or in the case of a school and all that follows through 4 successive school years; and 
(vi)in subparagraph (E)(i)(II)— 
(I)by striking or breakfasts both places it appears; and 
(II)by striking or school breakfast; 
(B)in section 11(a)(3)(A), by striking clause (iii); 
(C)in section 13(a)(1)(C), by striking or breakfasts; 
(D)in section 17— 
(i)in subsection (c), by striking paragraph (2), and redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively; and 
(ii)in subsection (f)(3)(E)(ii(I), by striking meals and inserting lunches; and 
(E)in section 18, by striking subsection (e) and redesignating subsections (f) and (g) as subsections (e) and (f), respectively. 
CNutritional Improvement for Children Served Under Child Nutrition Programs 
321.Nutritional improvement for children served under child nutrition programs 
(a)In generalSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the following: 
 
(h)Healthy school nutrition environment incentive grants 
(1)In generalThe Secretary shall establish a program under which the Secretary shall make competitive grants to selected local educational agencies— 
(A)to create healthy school nutrition environments; and 
(B)to assess the impact of the environments on the health and well-being of children enrolled in the schools. 
(2)Selection of schoolsIn selecting local educational agencies to receive incentive grants under this subsection, the Secretary shall— 
(A)ensure that not less than 75 percent of the schools under the jurisdiction of the agencies selected to participate in the program established under this subsection are schools in which not less than 50 percent of the students enrolled in each school are eligible for free or reduced price meals under this Act; 
(B)ensure that, of the agencies selected to participate in the program, there is appropriate representation of rural, urban, and suburban schools, as determined by the Secretary; 
(C)ensure that, of the agencies selected to participate in the program, there is appropriate representation of elementary, middle, and secondary schools, as determined by the Secretary; 
(D)ensure that agencies selected to receive a grant under this subsection meet the requirements of paragraph (3); 
(E)give priority to agencies that develop comprehensive plans that include the involvement of a broad range of community stakeholders in achieving healthy school nutrition environments; 
(F)give priority to agencies that develop comprehensive plans that include a strategy for maintaining healthy school nutrition environments in the years following the fiscal years for which the agencies receive grants under this subsection; 
(G)select only agencies that submit grant applications by May 1, 2006; and 
(H)make grant awards effective not later than July 15, 2006. 
(3)Requirements 
(A)InputPrior to the solicitation of proposals for grants under this subsection, the Secretary shall solicit input from appropriate nutrition, health, and education organizations (such as the American School Food Service Association, the American Dietetic Association, and the National School Boards Association) regarding the appropriate criteria for a healthy school environment. 
(B)Criteria for healthy school environmentsThe Secretary shall, taking into account input received under subparagraph (A), establish criteria for defining a healthy school environment, including criteria that— 
(i)provide program meals that meet nutritional standards for breakfasts and lunches established by the Secretary; 
(ii)ensure that all food served (including food served in participating schools and service institutions in competition with the programs authorized under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.)) on school grounds during regular school hours is consistent with the nutritional standards for breakfasts and lunches established by the Secretary; 
(iii)promote the consumption of fruits and vegetables; 
(iv)provide nutrition education to students and staff; and 
(v)meet other criteria established by the Secretary. 
(C)PlansTo be eligible to receive a grant under this subsection, a local educational agency shall submit to the Secretary a healthy school nutrition environment plan that describes the actions the schools under the jurisdiction of such agency will take to meet the criteria established under subparagraph (B). 
(4)GrantsFor each of fiscal years 2006 through 2009, the Secretary shall make a grant to each agency selected under paragraph (2). 
(5)Evaluations 
(A)In generalThe Secretary, acting through the Administrator of the Food and Nutrition Service, shall conduct an evaluation of a representative sample of schools that receive grants under this subsection. 
(B)ContentThe evaluation shall measure, at a minimum, the effects of a healthy school nutrition environment on— 
(i)overweight children and obesity; 
(ii)dietary intake; 
(iii)nutrition education and behavior; 
(iv)the adequacy of time to eat; 
(v)physical activities; 
(vi)parental and student attitudes and participation; and 
(vii)related funding issues, including the cost of maintaining a healthy school nutrition environment. 
(C)ReportsThe Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate— 
(i)not later than December 31, 2006, an interim report on the activities of schools evaluated under this subsection; and 
(ii)not later than December 31, 2008, a final report on the activities of schools evaluated under this subsection. 
(6)Funding 
(A)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Agriculture to carry out this subsection— 
(i)on October 1, 2005, $10,000,000; and 
(ii)on October 1, 2006, and each October 1 thereafter through October 1, 2009, $35,000,000. 
(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation. 
(C)Availability of fundsFunds transferred under subparagraph (A) shall remain available until expended. 
(D)EvaluationsOf the funds made available under this paragraph, the Secretary shall use not more than $5,000,000 to conduct evaluations under paragraph (5).. 
(b)Competitive foods in schools 
(1)In generalSection 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended— 
(A)in subsection (a), by striking , including and all that follows through Lunch Act; and 
(B)by striking subsection (b) and inserting the following: 
 
(b)Competitive foods in schools 
(1)In generalThe regulations under subsection (a) may include provisions that regulate the service of food in participating schools and service institutions in competition with the programs authorized under this Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (referred to in this subsection as competitive foods). 
(2)RegulationsThe regulations promulgated under paragraph (1)— 
(A)shall apply to all school grounds during the duration of the school day; 
(B)shall not supersede or otherwise affect State and local regulations on competitive foods that, as determined by the Secretary, conform to the nutritional goals of the regulations promulgated by the Secretary; 
(C)shall require that the proceeds from the sale of competitive foods in schools be used for the benefit of the schools or of organizations of students approved by the schools, if those sales are allowed by the regulations; 
(D)shall take into account the differing needs of— 
(i)elementary schools; 
(ii)middle schools and junior high schools; and 
(iii)high schools; and 
(E)shall implement the recommendations of the Institute of Medicine made under paragraph (3). 
(3)Institute of Medicine recommendations 
(A)In generalThe Secretary of Agriculture shall offer to enter into an agreement with the Institute of Medicine of the National Academy of Sciences under which the Institute of Medicine, based on sound nutritional science, shall make recommendations to the Secretary regarding the regulation of competitive foods (as defined in section 10(b)(1) of the Child Nutrition Act of 1966 (as amended by paragraph (1)(B))). 
(B)RegulationsNot later than 1 year after the date of receipt of final recommendations from the Institute of Medicine, the Secretary shall promulgate regulations to carry out section 10(b) of the Child Nutrition Act of 1966 (as amended by paragraph (1)(B)) in accordance with the recommendations of the Institute of Medicine. 
(C)ReportNot later than 1 year after the date of receipt of final recommendations from the Institute of Medicine, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the actions of the Secretary under subparagraph (B).. 
DChild and Adult Care Food Program 
331.Reimbursements for afterschool dinnersSection 17(r) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(r)) is amended by striking paragraph (5).  
EAfterschool Education Enhancement Act 
341.Short titleThis subtitle may be cited as the Afterschool Education Enhancement Act. 
342.Amendments regarding 21ST century community learning centersPart B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) is amended— 
(1)in subsection (a) of section 4203— 
(A)by striking paragraph (3); and 
(B)by redesignating paragraphs (4) through (14) as paragraphs (3) through (13), respectively; and 
(2)in section 4204— 
(A)in paragraph (2) of subsection (b)— 
(i)by striking subparagraph (F); and 
(ii)by redesignating subparagraphs (G) through (N) as subparagraphs (F) through (M), respectively; and 
(B)by amending paragraph (1) of subsection (i) to read as follows: 
 
(1)In generalIn awarding grants under this part, a State educational agency shall give priority to applications submitted jointly by eligible entities consisting of not less than— 
(A)1 local educational agency receiving funds under part A of title I; and 
(B)1 community-based organization or other public or private entity.. 
IVImproving the workplace for families 
APart-Time and Temporary Workers Benefits 
401.Treatment of employees working at less than full-time under participation, vesting, and accrual rules governing pension plans 
(a)Participation rules 
(1)In generalSection 202(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1052(a)(3)) is amended by adding at the end the following new subparagraph: 
 
(E) 
(i)For purposes of this paragraph, in the case of any employee who, as of the beginning of the 12-month period referred to in subparagraph (A)— 
(I)has customarily completed 500 or more hours of service per year but less than 1,000 hours of service per year, or 
(II)is employed in a type of position in which employment customarily constitutes 500 or more hours of service per year but less than 1,000 hours of service per year,completion of 500 hours of service within such 12-month period shall be treated as completion of 1,000 hours of service. 
(ii)For purposes of this subparagraph, the extent to which employment in any type of position customarily constitutes less than 1,000 hours of service per year shall be determined with respect to each pension plan in accordance with such regulations as the Secretary may prescribe providing for consideration of facts and circumstances peculiar to the work-force constituting the participants in such plan. . 
(2)Conforming amendmentSection 204(b)(1)(E) of such Act (29 U.S.C. 1054(b)(1)(E)) is amended by striking section 202(a)(3)(A) and inserting subparagraphs (A) and (E) of section 202(a)(3). 
(b)Vesting rules 
(1)In generalSection 203(b)(2) of such Act (29 U.S.C. 1053(b)(2)) is amended by adding at the end the following new subparagraph: 
 
(E) 
(i)For purposes of this paragraph, in the case of any employee who, as of the beginning of the period designated by the plan pursuant to subparagraph (A)— 
(I)has customarily completed 500 or more hours of service per year but less than 1,000 hours of service per year, or 
(II)is employed in a type of position in which employment customarily constitutes 500 or more hours of service per year but less than 1,000 hours of service per year,completion of 500 hours of service within such period shall be treated as completion of 1,000 hours of service.  
(ii)For purposes of this subparagraph, the extent to which employment in any type of position customarily constitutes less than 1,000 hours of service per year shall be determined with respect to each pension plan in accordance with such regulations as the Secretary may prescribe providing for consideration of facts and circumstances peculiar to the work-force constituting the participants in such plan. . 
(2)1-year breaks in serviceSection 203(b)(3) of such Act (29 U.S.C. 1053(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(F) 
(i)For purposes of this paragraph, in the case of any employee who, as of the beginning of the period designated by the plan pursuant to subparagraph (A)— 
(I)has customarily completed 500 or more hours of service per year but less than 1,000 hours of service per year, or 
(II)is employed in a type of position in which employment customarily constitutes 500 or more hours of service per year but less than 1,000 hours of service per year,completion of 250 hours of service within such period shall be treated as completion of 500 hours of service. 
(ii)For purposes of this subparagraph, the extent to which employment in any type of position customarily constitutes less than 1,000 hours of service per year shall be determined with respect to each pension plan in accordance with such regulations as the Secretary may prescribe providing for consideration of facts and circumstances peculiar to the work-force constituting the participants in such plan. . 
(c)Accrual rulesSection 204(b)(4)(C) of such Act (29 U.S.C. 1054(b)(4)(C)) is amended— 
(1)by inserting (i) after (C); and 
(2)by adding at the end the following new clauses: 
 
(ii)For purposes of this subparagraph, in the case of any employee who, as of the beginning of the period designated by the plan pursuant to clause (i)— 
(I)has customarily completed 500 or more hours of service per year but less than 1,000 hours of service per year, or 
(II)is employed in a type of position in which employment customarily constitutes 500 or more hours of service per year but less than 1,000 hours of service per year,completion of 500 hours of service within such period shall be treated as completion of 1,000 hours of service. 
(iii)For purposes of clause (ii), the extent to which employment in any type of position customarily constitutes less than 1,000 hours of service per year shall be determined with respect to each pension plan in accordance with such regulations as the Secretary may prescribe providing for consideration of facts and circumstances peculiar to the work-force constituting the participants in such plan.. 
402.Treatment of employees working at less than full-time under group health plans 
(a)In generalPart 2 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended— 
(1)by redesignating section 211 (29 U.S.C. 1061) as section 212; and 
(2)by inserting after section 210 (29 U.S.C. 1060) the following new section: 
 
211.Treatment of part-time workers under group health plans 
(a)In generalA reduction in the employer-provided premium under a group health plan with respect to any employee for any period of coverage solely because the employee’s customary employment is less than full-time may be provided under such plan only if the employee is described in subsection (b) and only to the extent permitted under subsection (c). 
(b)Reductions applicable to employees working less than full-time 
(1)In generalAn employee is described in this subsection if such employee, as of the beginning of the period of coverage referred to in subsection (a)— 
(A)has customarily completed less than 30 hours of service per week, or 
(B)is employed in a type of position in which employment customarily constitutes less than 30 hours of service per week. 
(2)RegulationsFor purposes of paragraph (1), whether employment in any type of position customarily constitutes less than 30 hours of service per week shall be determined with respect to each group health plan in accordance with such regulations as the Secretary may prescribe providing for consideration of facts and circumstances peculiar to the work-force constituting the participants in such plan. 
(c)Amount of permissible reductionThe employer-provided premium under a group health plan with respect to any employee for any period of coverage, after the reduction permitted under subsection (a), shall not be less than a ratable portion of the employer-provided premium which would be provided under such plan for such period of coverage with respect to an employee who completes 30 hours of service per week. 
(d)DefinitionsFor purposes of this section— 
(1)Group health planThe term group health plan has the meaning provided such term in section 607(1). 
(2)Employer-provided premium 
(A)In generalThe term employer-provided premium under a plan for any period of coverage means the portion of the applicable premium under the plan for such period of coverage which is attributable under the plan to employer contributions. 
(B)Applicable premiumFor purposes of subparagraph (A), in determining the applicable premium of a group health plan, principles similar to the principles applicable under section 604 shall apply.. 
(b)Conforming amendments 
(1)Section 201(1) of such Act (29 U.S.C. 1051(1)) is amended by inserting , except with respect to section 211 before the semicolon. 
(2)The table of contents in section 1 of such Act is amended by striking the item relating to section 211 and inserting the following new items: 
 
 
211. Treatment of part-time workers under group health plans 
212. Effective date. 
403.Expansion of definition of employee to include certain individuals whose services are leased or contracted forParagraph (6) of section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(6)) is amended— 
(1)by inserting (A) after (6); and 
(2)by adding at the end the following new subparagraph: 
 
(B)Such term includes, with respect to any employer, any person who is not an employee (within the meaning of subparagraph (A)) of such employer and who provides services to such employer, if— 
(i)such person has (pursuant to an agreement with such employer or any other person) performed such services for such employer (or for such employer and related persons (within the meaning of section 144(a)(3) of the Internal Revenue Code of 1986)) for a period of at least 1 year (6 months in the case of core health benefits) at the rate of at least 500 hours of service per year, and 
(ii)such services are of a type historically performed, in the business field of the employer, by employees (within the meaning of subparagraph (A)).. 
404.Effective dates 
(a)In generalExcept as provided in subsection (b), the amendments made by this subtitle shall apply with respect to plan years beginning on or after January 1, 2005. 
(b)Special rule for collectively bargained plansIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified on or before the date of the enactment of this Act, subsection (a) shall be applied to benefits pursuant to, and individuals covered by, any such agreement by substituting for January 1, 2005 the date of the commencement of the first plan year beginning on or after the earlier of— 
(1)the later of— 
(A)January 1, 2005, or 
(B)the date on which the last of such collective bargaining agreements terminates (determined without regard to any extension thereof after the date of the enactment of this Act), or 
(2)January 1, 2007. 
(c)Plan amendmentsIf any amendment made by this subtitle requires an amendment to any plan, such plan amendment shall not be required to be made before the first plan year beginning on or after January 1, 2005, if— 
(1)during the period after such amendment made by this Act takes effect and before such first plan year, the plan is operated in accordance with the requirements of such amendment made by this subtitle, and 
(2)such plan amendment applies retroactively to the period after such amendment made by this subtitle takes effect and such first plan year.A plan shall not be treated as failing to provide definitely determinable benefits or contributions, or to be operated in accordance with the provisions of the plan, merely because it operates in accordance with this subsection. 
BUnited States Business Telework Act 
411.Short titleThis subtitle may be cited as the United States Business Telework Act. 
412.Telework pilot program 
(a)ProgramIn accordance with this subtitle, the Secretary of Labor shall conduct, in not more than 5 States, a pilot program to raise awareness about telework among employers and to encourage such employers to offer telework options to employees. 
(b)Permissible activitiesIn carrying out the pilot program, the Secretary is encouraged to— 
(1)produce educational materials and conduct presentations designed to raise awareness of the benefits and the ease of telework; 
(2)conduct outreach to businesses that are considering offering telework options; 
(3)acquire telework technologies and equipment to be used for demonstration purposes; and 
(4)ensure that expectant and new mothers who are employed by businesses that participate in the pilot program are given the option to telework during the 1-year period after the date of birth. 
413.Report to CongressNot later than 2 years after the first date on which funds are appropriated to carry out this subtitle, the Secretary shall transmit to the Congress a report containing the results of an evaluation of the pilot program and any recommendations as to whether the pilot program, with or without modification, should be expanded. 
414.DefinitionIn this subtitle, the term telework means the performance of any portion of work functions by an employee outside the normal place of business under circumstances which reduce or eliminate the need to commute. 
415.TerminationThe pilot program shall terminate 2 years after the first date on which funds are appropriated to carry out this subtitle. 
416.Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this subtitle. 
 
